Mr. Chief Justice Clarity delivered the opinion of the court: It appears that claimant while in the act of performing his ■ duties as an investigator from the office of William J. Stratton, Secretary of State, in the enforcement of motor vehicle law, while pursuing a stolen car in the City of Chicago and in trying to avoid striking* a child he turned his motorcycle in the sidewalk and was thrown from it and as a result of such fall, he sustained injuries. It appears that claimant is asking for no compensation other than his doctor bills in the ■ sum of Thirty-three ($33.00) Dollars. It would appear that this is a modest request in view of claims that have been filed herein and that the injuries complained of were suffered in the performance of his duties and that his physician’s bill should be allowed as requested. It is therefore recommended by this court that claimant be allowed the sum of Thirty-three ($33.00) Dollars.